Case 1:20-cv-00294-LEW Document 16 Filed 03/08/21 Page 1 of 2                     PageID #: 2086




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE

CHARITY BEAN,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Case No. 1:20-cv-00294-LEW
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                             ORDER ON MOTION TO REMAND

       Pursuant to the power of this Court to enter a judgment affirming, modifying or reversing

the Commissioner’s decision with remand in Social Security actions under sentence four of

section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light of the government’s

request to remand this action for further administrative proceedings by the Appeals Council

       IT IS HEREBY ORDERED that this case be remanded to the Social Security

Administration for further administrative proceedings. Upon remand, the Appeals Council will

remand this case to an Administrative Law Judge (“ALJ”) for a supplemental hearing and a new

decision. The ALJ will be instructed to reevaluate the medical opinion evidence; reassess

Plaintiff’s subjective symptom description; and reassess Plaintiff’s residual functional capacity,

and if necessary, obtain medical and/or vocational expert evidence. The ALJ will take any

further steps necessary to complete the record, and will issue a new decision.

       Therefore, this Court hereby reverses the Commissioner’s decision under sentence four of

42 U.S.C. § 405(g) with a remand of the cause to the Commissioner for further proceedings. See

Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991). The Clerk
Case 1:20-cv-00294-LEW Document 16 Filed 03/08/21 Page 2 of 2                    PageID #: 2087




of the Court will enter a separate judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

       SO ORDERED this 8th day of March, 2021.


                                                    /s/ Lance E. Walker
                                             UNITED STATES DISTRICT JUDGE
